DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
 Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4, 23-25, 27-30, and 32-35 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hikosaka et al. (USP 4,585,553).
Regarding claim 1, Hikosaka discloses in figures 1-5, a filter (title/abstract), comprising: 
a filter housing (22) including a filter membrane (28) for filtering solvent including metallic contaminants; and 

wherein each magnet of the plurality of magnets is circumferentially spaced from each adjacent magnet (see figure 3), 
a first pole of each magnet of the plurality of magnets faces the filter housing (see figure 3), and 
the first pole is disposed between the filter housing and a second pole of said each magnet and separates the second pole from the filter housing, the first pole and second pole having opposite polarities (see figure 3).	
Regarding claim 2, Hikosaka further provides wherein the plurality of magnets are arranged such that the magnetic field generated by the plurality of magnets is greater in a periphery of the filter housing compared to a central portion of the filter housing (see figures 1 and 3, field gradient inherently provided by the illustrated magnet configuration).
Regarding claim 4, Hikosaka further provides wherein the filter housing is cylindrical (22, note also in figure 3 shape, C6/L39-42), and circumferentially adjacent magnets have opposite polarity poles in contact with the filter housing and diametrically opposite magnets have poles of a same polarity in contact with the filter housing (pole arrangement illustrated in figure 3).
Regarding claim 23, Hikosaka further provides wherein one or more magnets of the plurality of magnets include bar magnets (abstract, C6/L43-60).

Regarding claim 25, Hikosaka wherein the filter includes a cylindrical filter housing that encloses a filter membrane and the plurality of magnets contact an outer surface of the filter housing (see figure 3, note also claims do not require direct contact, also note C6/L39-42).
Regarding claim 27, Hikosaka further provides a restraining device for securing the plurality of magnets to the outer surface of the filter housing (50).
Regarding claim 28, Hikosaka further provides wherein the plurality of magnets includes at least three magnets magnet arranged circumferentially spaced from each other (see figure 3, 3 magnets on the left of center vertical line and 3 magnets on the right).
Regarding claim 29, Hikosaka discloses in figures 1-5, a filter (title/abstract), comprising: 
a cylindrical filter housing (22, C6/L39-42) including a filter membrane (28) for filtering solvent including metallic contaminants; and 
a plurality of magnets (M) attached directly to the filter housing and circumferentially separated from each other (see figure 3), the plurality of magnets being configured to generate a magnetic field to attract the metallic contaminants prior 
a restraining device for securing the plurality of magnets to the outer surface of the filter housing (50);
wherein a first pole of each magnet of the plurality of magnets is disposed between the cylindrical filter housing and a second pole of said each magnet and the first pole separates the second pole from the cylindrical filter housing, the first pole and second pole having opposite polarities (see figure 3).
Regarding claim 30, Hikosaka further provides wherein the plurality of magnets are arranged such that the magnetic field generated by the plurality of magnets is greater in a periphery of the filter housing compared to a central portion of the filter housing (see figures 1 and 3, field gradient inherently provided by the illustrated magnet configuration).
Regarding claim 32, Hikosaka further provides the plurality of magnets are arranged about the filter housing such that the plurality of magnets filter the metallic contaminants from the fluid prior to the metallic contaminants entering the filter membrane (see figures 1, 3 flow arrangement; filter is implicitly capable of operating in the claimed manner). As per the particular solvent (i.e. material worked upon), the material or article worked upon does not limit apparatus claims. See also MPEP 2115.
Regarding claim 33, Hikosaka discloses in figures 1-5, a filter (title/abstract), comprising: 
a cylindrical filter housing (22, C6/L39-42) including a filter membrane (28) for filtering solvent including metallic contaminants; and 
a plurality of bar magnets (M, abstract, C6/L43-60) attached directly to the filter housing and circumferentially separated from each other (see in figure 1, 3), 
wherein diametrically opposite magnets have a same polarity pole in contact with the cylindrical filter housing and immediately adjacent magnets have different polarity poles in contact with the cylindrical filter housing (see in figure 3), 
a first pole of each bar magnet of the plurality of bar magnets is disposed between the cylindrical filter housing and a second pole of said each bar magnet and the first pole separates the second pole from the cylindrical filter housing, the first pole and second pole having opposite polarities (see in figure 3), and 
the plurality of bar magnets are configured to generate a magnetic field having a higher magnetic field strength at a periphery of the cylindrical filter housing than in a central portion of the cylindrical filter housing (see figures 1 and 3, field gradient inherently provided by the illustrated magnet configuration).
Regarding claim 34, Hikosaka further provides an adjustable band for securing the plurality of bar magnets on the cylindrical filter housing (50, C6/L43-C7/L8 - ‘elastic displacement’ of the magnets to the band provides adjustability, i.e. adjustable band).
Regarding claim 35, Hikosaka further provides the plurality of magnets are arranged about the filter housing such that the plurality of bar magnets filter the metallic contaminants from the fluid prior to the metallic contaminants entering the filter membrane (see figures 1, 3 flow arrangement; filter is implicitly capable of operating in the claimed manner). As per the particular solvent (i.e. material worked upon), the material or article worked upon does not limit apparatus claims. See also MPEP 2115.
Claims 3 and 31 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikosaka et al. (USP 4,585,553) in view of Brunsting (USP 5,932,108).
Regarding claims 3 and 31, Hikosaka provides all limitations set forth above. Hikosaka does not expressly provide the magnets being formed of neodymium or provide any particular specificity on the magnets employed.
Brunsting discloses a magnetic filter assembly (see figures, title/abstract) wherein the magnets (34) are formed of neodymium such that the magnets have a strong resistance to demagnetization such that the magnets do not lose strength (C5/L60).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Hikosaka to utilize neodymium magnets as taught by Brunsting for the purpose of providing high strength magnets with a strong resistance to demagnetization.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 29, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759